Order entered July 14, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01473-CV

                               ROBERT WYATT, Appellant

                                              V.

                                CYNTHIA BEAN, Appellee

                                             and

                                      No. 05-14-00267-CV

                               ROBERT WYATT, Appellant

                                              V.

                 IRVING INDEPENDENT SCHOOL DISTRICT, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-00558

                                          ORDER
        Pursuant to Texas Rule of Appellate Procedure 7.1(a), James L. Schutza, acting as a

Friend of the Court, has filed a “Suggestion of Death,” advising us that appellant has passed

away.   See TEX. R. APP. P. 7.1(a).     Although the appeal may continue, because appellant

represented himself, someone must appear on his behalf. See id.; Casillas v. Cano, 79 S.W.3d
587, 590 (Tex. App.-–Corpus Christi 2002, order). The executor or administrator of appellant’s

estate or an attorney with authority to proceed may appear.            See TEX. R. CIV. P. 151.

Alternatively, an heir may appear on appellant’s behalf by filing written verification that (1) s/he

is appellant’s heir; (2) no administration of appellant’s estate is planned or pending; (3) no

personal representative has been appointed to the estate; and (4) no administration of the estate in

probate court is necessary or desired by those interested in the estate. See Casillas, 79 S.W.3d at

590. To minimize delay in the submission of these appeals, we ORDER any appearance entered

in accordance with this order be filed within thirty days of the date of this order.          If no

appearance is timely made, the appeal may be dismissed without further notice.

       We DIRECT the Clerk of the Court to send a copy of this order to (1) appellant’s

address of record; (2) Mr. Schutza at 7920 Beltline Rd., Suite 650, Dallas, Texas 75254-8115;

and (3) counsel for appellees.


                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE